Case 13-13660        Doc 63     Filed 12/10/18     Entered 12/10/18 16:12:29          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 13660
         Darlene M Lovettbey

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/02/2013.

         2) The plan was confirmed on 07/11/2013.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Completed on 07/16/2018.

         6) Number of months from filing to last payment: 63.

         7) Number of months case was pending: 68.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $21,125.91.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-13660             Doc 63         Filed 12/10/18    Entered 12/10/18 16:12:29                 Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                   $48,003.02
           Less amount refunded to debtor                              $1,271.71

 NET RECEIPTS:                                                                                           $46,731.31


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,545.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,876.63
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                         $5,421.63

 Attorney fees paid and disclosed by debtor:                         $300.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim        Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed         Paid         Paid
 American InfoSource LP as Agent         Unsecured         947.00      2,342.40         2,342.40      1,682.26        0.00
 American InfoSource LP as Agent         Unsecured           0.00      4,676.10         4,676.10      3,358.28        0.00
 AmeriCash Loans LLC                     Unsecured           1.00          0.01             0.01           0.00       0.00
 Asset Acceptance                        Unsecured     11,334.00     11,348.44        11,348.44       8,150.22        0.00
 Asset Acceptance                        Unsecured      2,745.00       2,749.49         2,749.49      1,974.63        0.00
 Asset Acceptance                        Unsecured      3,718.00       3,723.51         3,723.51      2,674.15        0.00
 AT&T                                    Unsecured          85.00           NA               NA            0.00       0.00
 Capital One Auto Finance                Secured        6,196.00       5,629.54         5,629.54      5,629.54     375.24
 Certified Services Inc                  Unsecured         101.00           NA               NA            0.00       0.00
 Certified Services Inc                  Unsecured          35.00           NA               NA            0.00       0.00
 Certified Services Inc                  Unsecured          26.00           NA               NA            0.00       0.00
 City of Chicago Department of Finance   Secured        5,248.85       5,494.32         5,248.85      5,248.85        0.00
 City of Chicago Department of Finance   Unsecured           0.00        245.47           245.47        176.29        0.00
 City Of Evergreen                       Unsecured         250.00           NA               NA            0.00       0.00
 Commonwealth Edison Company             Unsecured      4,000.00       4,067.22         4,067.22      2,921.00        0.00
 Creditors Bankruptcy Service            Unsecured           0.00         95.38            95.38          68.50       0.00
 Creditors Discount & Audit Company      Unsecured         182.00           NA               NA            0.00       0.00
 Dependon Collection Service             Unsecured         247.00           NA               NA            0.00       0.00
 Federal National Mortgage Association   Secured        2,251.07       2,251.07         2,251.07      2,251.07        0.00
 Federal National Mortgage Association   Secured      306,999.00    304,706.58       304,706.58            0.00       0.00
 Figi's Inc.                             Unsecured         117.00        117.12           117.12          84.11       0.00
 First Midwest Bank                      Unsecured      1,700.00            NA               NA            0.00       0.00
 Illinois Collection Service             Unsecured         285.00           NA               NA            0.00       0.00
 Illinois Collection Service             Unsecured         200.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         857.00           NA               NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured           0.00           NA               NA            0.00       0.00
 Mason                                   Unsecured           0.00        314.06           314.06        225.55        0.00
 Midland Funding                         Unsecured      5,354.00            NA               NA            0.00       0.00
 Midland Funding                         Unsecured         137.00           NA               NA            0.00       0.00
 National Asset Mgmt Ll                  Unsecured          51.00           NA               NA            0.00       0.00
 Nco Fin/55                              Unsecured         350.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 13-13660            Doc 63   Filed 12/10/18    Entered 12/10/18 16:12:29                Desc        Page 3
                                                   of 4



 Scheduled Creditors:
 Creditor                                       Claim         Claim         Claim        Principal        Int.
 Name                                Class    Scheduled      Asserted      Allowed         Paid           Paid
 Northwestern Memorial Hospital   Unsecured           1.00           NA           NA             0.00         0.00
 Oak Harbor Capital LLC           Unsecured      1,372.00       1,372.09     1,372.09         985.41          0.00
 Pentagroup Financial             Unsecured         350.00           NA           NA             0.00         0.00
 Peoples Energy Corp              Unsecured      1,200.00       1,066.44     1,066.44         765.90          0.00
 Portfolio Recovery Associates    Unsecured         911.00        910.69       910.69         654.04          0.00
 Portfolio Recovery Associates    Unsecured         307.00        306.80       306.80         220.34          0.00
 Portfolio Recovery Associates    Unsecured           2.00           NA           NA             0.00         0.00
 Portfolio Recovery Associates    Unsecured      1,501.00       1,501.39     1,501.39       1,078.27          0.00
 Portfolio Recovery Associates    Unsecured         215.00        215.32       215.32         154.64          0.00
 Resurgent Capital Services       Unsecured      1,704.00       1,251.02     1,251.02         898.46          0.00
 Roberts & Weddle LLC             Unsecured           1.00           NA           NA             0.00         0.00
 Seventh Avenue                   Unsecured      2,011.00       2,011.58     2,011.58       1,444.68          0.00
 Stoneberry                       Unsecured           0.00        401.36       401.36         288.25          0.00
 Tate & Kirlin Assoc              Unsecured           1.00           NA           NA             0.00         0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                Interest
                                                             Allowed               Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                 $304,706.58              $0.00                    $0.00
       Mortgage Arrearage                                 $2,251.07          $2,251.07                    $0.00
       Debt Secured by Vehicle                            $5,629.54          $5,629.54                  $375.24
       All Other Secured                                  $5,248.85          $5,248.85                    $0.00
 TOTAL SECURED:                                         $317,836.04         $13,129.46                  $375.24

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00                 $0.00                $0.00
        Domestic Support Ongoing                               $0.00                 $0.00                $0.00
        All Other Priority                                     $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                               $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                             $38,715.89         $27,804.98                    $0.00


 Disbursements:

          Expenses of Administration                           $5,421.63
          Disbursements to Creditors                          $41,309.68

 TOTAL DISBURSEMENTS :                                                                         $46,731.31




UST Form 101-13-FR-S (9/1/2009)
Case 13-13660        Doc 63      Filed 12/10/18     Entered 12/10/18 16:12:29            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
